Citation Nr: 0826196	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-37 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for chronic 
cardiovascular disease.  

2.	Entitlement to service connection for Reiter's syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of service connection for Reiter's syndrome is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Chronic cardiovascular disease was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event.


CONCLUSION OF LAW

Chronic cardiovascular disease was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in June 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.   See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided all necessary 
notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cardiovascular disease and hypertension, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).

The veteran has claimed service connection for cardiovascular 
disease which he believes had its onset while he was on 
active duty.  The Board has reviewed all of the evidence of 
record, including the service treatment records and records 
of treatment that the veteran received subsequent to active 
duty.  After review of the record, the Board can find no 
basis to grant this claim.  

Service treatment records show no complaint or manifestation 
of cardiovascular disease.  On examination for separation 
from service, clinical evaluation of the heart was normal as 
was the veteran's blood pressure reading.  (Hypertension is 
persistently high arterial blood pressure with suggested 
threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg 
diastolic.  Dorland's Illustrated Medical Dictionary 799 
(27th ed. 1988).)  He was seen once for chest tightness in 
service, but this was attributed to a muscle strain and the 
recorded blood pressure reading was normal.  The earliest 
demonstration of a heart abnormality is found on a report of 
an electrocardiogram study that was received by VA in March 
2004.  At that time, an incomplete right bundle branch block 
was found.  Hypertension was first shown in VA treatment 
records dated years after service, including on an 
examination in 2005.  The medical evidence of record does not 
show that there was any relationship between this pathology 
and service.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  As the record does not show that heart disease, 
including hypertension, was manifested during service, within 
one year thereafter, and it has not been otherwise shown to 
be related to service, the claim must be denied.  See Boyer 
v. West, 210 F.3d 1351 (Fed. Cir 2000).  


ORDER

Service connection for chronic cardiovascular disease is 
denied.  


REMAND

The veteran is also seeking service connection for Reiter's 
syndrome.  Initial research on the Internet reveals that 
symptoms may start or include genitourinary pathology, 
gastrointestinal pathology, and joint and bone pain 
indicative of arthritis.  During service the veteran had some 
genitourinary pathology treated, and there were also 
indications of some foot and other joint problems in service.  
An examination, with a nexus opinion would seem indicated.

Further, evidence on file includes a 1996 letter from a 
private physician, G.B.N., M.D., to a law firm concerning an 
on-the-job injury.  It is noted that the veteran had 
"Reiter's Syndrome" in the past.  The physician was 
including his entire file to the law firm, reportedly to 
include records from other physician's.  These records are 
potentially pertinent to the issue, and an attempt to obtain 
them, either from the law firm or the physician, or the 
appellant on the chance that he has a copy, should be 
undertaken.

In view of the foregoing, this issue is REMANDED for the 
following actions:

1.  The RO should, with the appellant's 
assistance as needed, attempt to contact 
the law firm to which the June 1996 
letter from Dr. N. was addressed, and 
attempt to contact Dr. N., to obtain a 
complete copy of any files sent to the 
law firm, to include records of other 
physicians that may be included.  
Appellant should also be asked if he has 
a copy of this file, and if so, should 
provide a copy of the material.  If 
attempts are made but no records are 
obtained, the claims file should include 
documentation of the attempts made and 
the negative replies received.

2.  Thereafter, but whether records are 
obtained or not, appellant should be 
provided with an appropriate VA 
examination, by a physician, in order to 
ascertain, if possible, the etiology of 
the claimed Reiter's syndrome at issue.  
The claims folder, should be made 
available to the examiner for review 
prior to entry of any opinion.  All 
indicated tests should be accomplished 
and all clinical findings reported in 
detail.  Service medical records should 
be reviewed.  After examining the veteran 
and reviewing the claims folder, the 
examiner should enter an opinion as to 
whether it is at least as likely as not 
(greater than 50 percent chance) that the 
Reiter's' syndrome is related to the in-
service findings.  If no relationship is 
found, or if other etiology is found, 
that too should be set out.  If no 
opinion can be entered without result to 
speculation, that too should be noted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


